DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 August 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 calls for combing genetics information with first and second medical data; it is entirely unclear how this relates to any other part of the claimed method, as the method of claim 1 does not involve first or second medical data, such that this step of combining data prior to performing analysis appears to be entirely unrelated, as the result of this combination is not used in the analysis and the outcome of the combination does not have any effect on the analysis. Clarification is required.
Claim 7 brings back a form of the word “resolve”, now appearing as “resolves”, which was previously rejected under 112 in a prior Office Action when “resolving” was used.  As has been previously noted, it is unclear what action is intended by the use of “resolve”.
https://www.merriam-webster.com/dictionary/resolving does not have any definition which could be applied to display of images.
https://www.collinsdictionary.com/dictionary/english/resolve sets forth resolving something to make it clearer, or, at best, “to change or transform, a discussion that resolved itself into an argument”. 
It appears that the intent is for the displayed image to zoom in to a tighter image or somehow change to some other different image; where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly define the term.
Still further, it is unclear how the various image formats set forth in claim 7 relate to each other – the claim calls for the body template view to change from full body to single organ, but then also for the single organ view to “resolve” to show some sort of impact. Does the claim involve 3 images? Fully body, single organ, impacted organ? Or only two images, where the single organ view is the view illustrating the impact? 
Additionally, how does a diagnosis result in an impact on an organ? A diagnosis is merely an identification of a condition, such that the diagnosis itself is unable to have any sort of impact. Is this a visualization of what might happen in the future? Or is this view a view of the current conditions which have been somehow impacted by providing a diagnosis?
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. Claim 7 cannot be further treated on the merits.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonge (US 2017/0360402) in view of Bates (US 2019/0274523) and Okabe (US 2017/0024516).

Regarding claim 1, de Jonge discloses a method for gathering and collating “diverse” medical data comprising obtaining ultrasound data from an ultrasound device via at least one device with a processor (paragraph [0017], [0074], [0089], [0148]); combining the ultrasound data with additional gathered physiological function data (paragraphs [0087], [0089], [0175]); employing at least one deep neural network on the device to analyze the combined data (paragraph [0045], [0075], the use of “deep learning”); displaying the combined data  and a body template on a display (paragraph [0031], [0097], [0203], [0109]-[0110]; figures 3A, 5B); and creating a personalized diagnosis based on the combined data using the device’s at least one deep neural network (paragraph [0084], [0089], [0256]; a diagnosis is inherently personalized). de Jonge does not disclose the additional gathered and transmitted physiological function data being digital pulmonary function data gathered with a “portable” pulmonary function device. Bates teaches a method of gathering and collating “diverse” medical data which includes gathering digital pulmonary function data with a “portable” pulmonary function device (paragraph [0051], the spirometer) and gathering ultrasound data from an ultrasound device (paragraph [0051]), and combining the data from these sources using a deep neural network (paragraph [0023]) such that the combined data and ultrasound data may be displayed (paragraph [0024], [0054], [0115]) and used to provide a “personalized” diagnosis (paragraph [0023], [0028]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed de Jong and gathered pulmonary function data as additional data to be combined with the ultrasound data for diagnostic purposes, as taught by Bates. 
de Jonge and Bates do not explicitly disclose the display showing views of the ultrasound data, the combined data, and the body template view which are all shown simultaneously and separated from one another on the display. Okabe teaches a method of gathering and collating diverse medical data which includes using a display to show views of a plurality of different groups of data that are all shown simultaneously and separated from one another on the display (figures 3, 8; paragraph [0012]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed de Jonge, as modified, and used the display to show the different views of data simultaneously and separated on the display, as taught by Okabe, in order to allow an observer to examine the different findings.
Regarding claims 3 and 4, de Jonge further discloses that the various data may be gathered at the same time or with one prior to the other (for example, paragraphs [0087], [0213]). The Examiner notes that there are a limited number of options for gathering two sets of data, with one before the other, the reverse, or at the same time, such that gathering the ultrasound and pulmonary function data of de Jonge and Bates contemporaneously or with the ultrasound before pulmonary function would merely involve the simple substitution of one order of capture for an equivalent to obtain predictable results, particularly as the order of capture does not have any effect on performance of the method as claimed. 
Regarding claim 5 de Jonge further discloses combining gathered data with genetics information prior to analysis (paragraphs [0050], [0087]).

Response to Arguments
Applicant's arguments filed 4 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that de Jonge is directed only to creating images where data is overlaid onto body template images; the Examiner notes that throughout de Jonge the disclosure describes that this takes place in “some embodiments” and that the data “may” be overlaid, but does not at any point set forth that this is a requirement or teach away from not overlaying data over a body template. As Okabe teaches an alternative layout for display of a diverse collection of data, modifying de Jonge (and Banks) with Okabe would result in a plurality of views of data to be shown simultaneously on the display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791